10 So. 3d 1196 (2009)
Tyrone JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0738.
District Court of Appeal of Florida, First District.
June 12, 2009.
*1197 Tyrone Jackson, pro se, Appellant.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals the trial court's summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the trial court's summary denial of Appellant's claim.
Appellant alleges that his trial counsel was ineffective for failing to properly convey a plea offer to him, thereby causing him to proceed to trial. Where a movant is alleging that his trial counsel was ineffective for failing to convey a plea agreement, the motion must allege that: (1) counsel failed to convey a plea offer or misinformed the defendant concerning the possible sentence he faced; (2) the defendant would have accepted the plea but for counsel's failures; and (3) acceptance of the plea would have resulted in a lesser sentence than was ultimately imposed. Morgan v. State, 991 So. 2d 835, 840 (Fla. 2008) (citing Cottle v. State, 733 So. 2d 963 (Fla.1999)).
Appellant's claim is facially sufficient, and the State concedes that there are factual issues not conclusively refuted by the trial court's attachments. Accordingly, we reverse the trial court's order and remand for record attachments that conclusively refute Appellant's claim or for an evidentiary hearing to address the merits of his claim.
REVERSED and REMANDED.
HAWKES, C.J., LEWIS and THOMAS, JJ., concur.